 1
 2
 3
 4
 5
 6
 7
 8
 9
10                             UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF WASHINGTON
11
12    In re:                                            No. 16-45059

13    DAVID and JENNIFER FOWLER,                        ORDER ON OBJECTION TO AMENDED
                                                        EXEMPTIONS
14
                                    Debtors.
15
16             THIS MATTER came on before Honorable Mary Jo Heston of the above entitled Court
17   upon the Trustee’s Objection to Amended Exemptions. The Court having reviewed the records
18
     and files herein, including the response of the debtors and the Trustee’s reply, and based on the
19
     Findings of Fact and Conclusions of Law stated on the record, which are incorporated by
20
21   reference herein pursuant to BR 7052, now therefore

22   //

23   //
24
     //
25
26
27
                                                                              KATHRYN A. ELLIS PLLC
28                                                                                    5506 6th Ave S
                                                                                         Suite 207
                                                                                    Seattle, WA 98108
     ORDER ON OBJECTION TO AMENDED EXEMPTIONS - 1                                    (206) 682-5002


Case 16-45059-MJH         Doc 40    Filed 03/28/19     Ent. 03/28/19 13:31:02      Pg. 1 of 2
 1             IT IS HEREBY ORDERED that Trustee’s objection to the debtors’ amended claim of
 2
     exemption in the “Lawsuit against Noteholder, Contractor/Subcontractor” pursuant to 11 U.S.C.
 3
     § 522 (d)(5) shall be and is hereby denied.
 4
                                                              ///End of Order///
 5   Presented by:
 6
 7   /s/ Kathryn A. Ellis
     Kathryn A. Ellis, Trustee
 8   C:\Shared\OneDrive - Kathryn A Ellis\Shared\KAE\Dox\TRUSTEE\Fowler\exempt_obj_ord2.wpd


 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                                                               KATHRYN A. ELLIS PLLC
28                                                                                                     5506 6th Ave S
                                                                                                          Suite 207
                                                                                                     Seattle, WA 98108
     ORDER ON OBJECTION TO AMENDED EXEMPTIONS - 2                                                     (206) 682-5002


Case 16-45059-MJH                 Doc 40         Filed 03/28/19             Ent. 03/28/19 13:31:02   Pg. 2 of 2
